Citation Nr: 1539970	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for a mental disorder.

2.  Entitlement to service connection for major depressive disorder, to include as secondary to service connected degenerative arthritis of the left and right knees.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected degenerative arthritis of the left and right knees.

4.  Entitlement to recognition of S.M. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18. 

5.  Entitlement to a disability evaluation in excess of 10 percent for degenerative arthritis of the right knee.

6.  Entitlement to a disability evaluation in excess of 10 percent for degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010, August 2010, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 videoconference hearing, and a transcript of this hearing is of record.  
 
The issue of entitlement to service connection for dental trauma has been raised by the record at the Veteran's September 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to disability evaluations in excess of 10 percent for degenerative arthritis of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 1978 RO decision denied entitlement to service connection for a mental disorder; the Veteran did not appeal or submit new and material evidence within one year of the decision.
 
2.  Evidence received since the June 1978 RO decision is new and material.

3.  The Veteran's major depressive disorder was caused by or related to the Veteran's service connected bilateral knee disability.

4.  The Veteran's lumbar spine disability was caused or permanently aggravated by his service connected bilateral knee disability.

5.  The Veteran's son, S.M., became permanently incapable of self-support prior to the age eighteen.  


CONCLUSION OF LAW

1.  The June 1978 RO decision that denied entitlement to service connection for a mental disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been received since the June 1978 rating decision, and the Veteran's claim for entitlement to service connection for a mental disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

4.  The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

5.  S.M. was permanently incapable of self-support prior to attaining the age of 18 years, and is recognized as the helpless child of the Veteran.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a mental disorder was denied in a June 1978 RO decision; the Veteran did not appeal.  The Veteran's current claim for entitlement to service connection for major depressive disorder was denied by the RO in an August 2010 rating decision, and is before the Board on appeal.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The RO denied the appellant's prior claim because there was no evidence that the Veteran had a current mental disorder.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a current psychiatric condition.  

VA outpatient treatment records show that since 1978, the Veteran has been diagnosed with an acquired psychiatric disability, specifically, major depressive disorder.  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for major depressive disorder is addressed below.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In the instant case, the Veteran is seeking entitlement to service connection for major depressive disorder and a lumbar spine disability.  Current VA treatment records reflect that the Veteran has been diagnosed with major depressive disorder, as well as degenerative arthritis of the lumbar spine with spondylosis of L4-S1 and retrolisthesis of L5 under L4.  The Veteran has alleged that his major depressive disorder is caused by the pain he suffers secondary to his service connected disabilities.  He has also argued that his service connected degenerative arthritis of the right and left knees caused an altered gait, which in turn caused or permanently aggravated his lumbar spine condition.

In support of his claims, the Veteran's VA treating psychiatrist, J.W., has submitted multiple statements relating the Veteran's major depressive disorder to chronic pain secondary to his service connected orthopedic disabilities.  Additionally, a January 2010 VA examiner concluded that it is at least as likely as not that the Veteran's major depressive disorder is related to the pain and physical limitations caused by his service connected disabilities.  In February 2007, a private neurologist, F.B., concluded that it is likely that the Veteran's lumbar spine disability was aggravated by his service connected knee disabilities.  While there are also negative VA opinions of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's claimed disabilities were related to his active military service.  Accordingly, entitlement to service connection for major depressive disorder and a lumbar spine disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Helpless Child

The Veteran is also seeking recognition of his son, S.M., as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18. 

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen years.  The focus of analysis is on the individual's condition at the time of his eighteenth birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

In the instant case, the Veteran claims that S.M. is entitled to recognition as a helpless child due to a psychiatric impairment, specifically, schizoaffective disorder and obsessive compulsive disorder.  Statements from the Veteran, as well as S.M.'s grandmother, and a childhood friend all report that S.M. first manifest symptoms of his mental illness as a teenager, was repeatedly hospitalized, attempted suicide, and dropped out of high school in the ninth grade.  There is no evidence of record that S.M. was ever employed, and he was in receipt of disability benefits from the Social Security Administration.  In October 2011, T.L., a nurse practitioner at a private counseling practice where S.M. was treated explained that S.M. is totally disabled with a poor prognosis for any improvement.  She also reported that he was first diagnosed with a psychiatric illness prior to the age of 18.  

Although there is a lack of medical evidence documenting S.M.'s condition prior to age eighteen, in light of the credible lay statements and private medical evidence discussed above, as well as an absence of any contradictory or inconsistent evidence, the Board finds that there is sufficient evidence to support the claim.  Accordingly, recognition of S.M. as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the Veteran's previously denied claim for a mental disorder is reopened.

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for degenerative arthritis of the lumbar spine is granted.

S.M. is recognized as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18.  


REMAND

The Veteran is also seeking higher disability evaluations for his service connected right and left knee disabilities.  At his September 2015 videoconference hearing, the Veteran testified that his most recent VA examination in August 2014 did not appropriately evaluate the severity of his current disability.  Accordingly, on remand, the Veteran should be afforded a new VA examination.  

Additionally, all current VA treatment records through the present should be associated with his claims folder.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate the Veteran's VA outpatient treatment records through the present with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected degenerative arthritis of the right and left knees.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


